 WELSH Co.415and "told him what evidence we had on Mr. Harless" plainly demonstrates, in theopinionof the Trial Examiner, the conduct of an employer who is resolved, in oneway or another, to find an excuse to fire a known union adherent.It does appear that on March 31, the last delivery Harless made at the hospital,there had been some dispute (between the cook and himself) about a pint ofhalf-and-half.But it is undisputed that upon his return to the terminal Harlessreported the matter to Hiroskey and that the latter had approved not "making up"the apparently spoiled pint.There is sharp conflict in the testimony of Hiroskeyand the cook as to when a letter, purportedly written by the cook, was obtained bythemanager.Considering this conflict, in the light of Hiroskey's admission ofhis trying to get evidenceagainst anemployee he had known for many years,leadsto the grave suspicion that the actual events are not revealed by the rec-ord.Whether the cook, Hiroskey, or his attorney devised the language used inthe cook's letter is purely speculative, but having observed the cook on the witnessstand the Trial Examiner finds it difficult to believe that the language used isentirely his own. It is couchedin generalterms, and ends: "... you asked thatIwrite you regarding this complaint for you to keep on file."In any event, the Trial Examiner is persuaded by the preponderance of credibleevidence that Harless was not discharged because of any real dereliction in theperformance of his work, or because of use of "vulgar" language, but becauseHiroskey was resolved to clear his staff of the one remaining union adherent.Such unlawful discrimination interfered with, restrained, and coerced employees inthe exercise of their rights guaranteed by the Act.C. ConclusionsAssuming jurisdiction in this case, the Trial Examiner concludes and finds thatby the discriminatory discharges of Jessup and Harless the Respondent has violatedSection 8(a) (1) and (3) of the Act.RECOMMENDED ORDERFor the reasons set forth in section I, above, the Trial Examiner does not believethat, under the circumstances of this case, it would effectuate the policies of the Actfor the Board to exercise jurisdiction.It is therefore recommended that the complaints in both 9-CA-3100 and 3155 bedismissed in their entirety.WelshCo.andInternational Brotherhood of Firemen,Oilers,Maintenanceand Production Employees,Local No. 6, AFL-CIOWelsh Co.andUpholsterersInternationalUnion, AFL-CIO,Local 25.Cases Nos. 14-CA-32000 and 14-CA-3275.October 30,1964DECISION AND ORDEROn July 13, 1964, Trial Examiner David London issued his De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take cer-tain affirmative action as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondent filed exceptions to the De-cision, together with a supporting brief.Pursuant to Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers herein to a three-member panel[Chairman McCulloch and Members Leedom and Jenkins].149 NLRB No. 37. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings and conclusions of theTrial Examiner, but not his recommendation that an Order issue.We agree that the questioning of Virdell Evans and the posting ofthe notice prohibiting union solicitation during break time constituteviolations of Section 8(a) (1) of the Act.The notice was not al-leged as an unfair labor practice until the hearing, however, and Re-spondent immediately offered on the record to change it.Moreover,none of the other parties dispute Respondent's assertion in its briefto the Trial Examiner that after the hearing it revised the rule soas not to prohibit union activity during nonworking time.We believe that because of the isolated nature of the interrogation,and because it appears that the Respondent has revised the notice toconform with the law, it would serve no useful purpose to issue anyorder against Respondent.'[The Board dismissed the complaint.]1SeeCantonCarp's, Inc,130 NLRB 1451.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding was heardbefore TrialExaminerDavid London at St. Louis,Missouri, on March 23 and 24, 1964, on a consolidatedamended complaint datedFebruary 26, 1964, issued by the General Counsel of the National LaborRelationsBoard, throughthe RegionalDirector for the Fourteenth Region.'Theconsoli-dated complaint,as furtheramended atthe hearing,alleges thatWelsh Co , here-inafter referred to as Respondent,engaged in specified conduct claimed to beviolativeof Section 8(a)(1) of theNational LaborRelationsAct, as amended, 29U.S C. Sec.151, at seq.,herein calledthe Act. It is furtheralleged that on orabout October 4, 1963,Respondent,in violation of Section 8(a)(3) and(1) of theAct, "causedthe terminationof Jerry Jackson'semployment by assigning him toa disagreeable and more arduousjob," and thaton or aboutJanuary 22, 1964,Respondent laid off NormaJeanRichards without pay for aperiod of2 days, andthateach action aforementioned was imposed because Jackson and Richards, re-spectively,engaged in union activitiesor concerted activities for thepurposes ofcollective bargaining or mutual aid or protection.Respondent'sanswer deniedthe commissionof any unfair labor practice.Upon the entirerecordherein, the briefsof the GeneralCounseland Respondent,and my observation of the witnesses as they testified,Imake the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF RESPONDENTThe Respondent is, and has been at all times material herein,a corporation dulyorganized under and existing by virtue of the laws of the State of Missouri, with1 Theconsolidated complaint was based on a charge and an amended charge filed in CaseNo 14-CA-3202on October7, 1963, andJanuary 14,1964,respectively,by InternationalBrotherhood of Firemen,Oilers,Maintenance and Production Employees,Local No. 6,AFL-CIO, hereinafterreferred to as Local No 6,and on a charge and an amendel chargefiled In Case No14-CA-3275 on January23 andFebruary 20, 1964, respectively, byUpholsterers'InternationalUnion,AFL-CIO, Local25hereinafter referred to asLocal 25. WELSH CO.417itsmain office and place of business in St. Louis, Missouri, and another plant inTrenton, Illinois, where it is, and has been at all times material herein, engaged inthe manufacture, sale, and distribution of baby carriages and related products. Inthe course and operation of its business as set forth above, Respondent manufac-tured, sold, and distributed at its above plants products valued in excess of $50,000,which products were shipped from the foregoing plants directly to States of theUnited States other than the States in which such plants were respectively located.Respondent has been and was at all times material herein engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATIONS INVOLVEDLocal No 6 and Local 25 are,and at all times material hereinwere, labororganizationswithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESAs indicated above, Respondentisengagedin the manufacture of baby car-riages and related products at its functionally integrated plants in St. Louis, Mis-souri, and Trenton, Illinois, separated by approximately 33 miles.The operationsat the Trenton plant, however, did not commence until on or about July 1, 1963.On September 25, 1962, Local 25 filed a petition with the Board in Case No.14-RC-4412, seeking to be certified as collective-bargaining representation ofRespondent's production and maintenance employees engaged at its plant in St.Louis,Missouri.Following an election conducted on November 7, 1962, pursuantto that petition, Local 25 filed its objections to conduct affecting the results of thatelection and seeking a new election.On January 11, 1963, the Board ordered therequested second election and it was conducted on February 26, 1963.At thatsecond election, 108 votes were cast for Local 25 and 125 were cast againstrepresentation by that Union.On March 6, 1963, the Board issued its certificate ofthe results of that election.On August 16, 1963,2 Local 6 filed a petition with the Board in Case No.14-RC-4678 seeking to be certified as collective-bargaining representative of Re-spondent's production and maintenance employees at the Trenton plant in whichproceeding Local 25 was granted status as an intervenor.Hearings on thatpetition were conducted before the Board at St. Louis on September 9 and Septem-ber 30.3Employee Virdell Evans testified that on or about September 13 she had aconversationwithVincent P. O'Hara, Respondent's personnel director, duringwhich he asked her what she had heard "from the Union." She denied having anyinformation other than that Jerry Jackson, one of the alleged discriminatees, had ahearing on the following Tuesday which had "something to do with the Union."O'Hara did not deny that he interrogated Evans as found above but contentedhimself with a denial that he unlawfully interrogated any employee "on or aboutAugust 30, 1963"and the further observation that because of his long experiencein personnel work be had "better judgment than to question anyone whether theywere active in union affairs."Based on my observation of the two witnesses asthey testified pertaining tothis incident,Icredit the testimony of Evans, andconclude that by O'Hara's interrogation as found above Respondent violated Sec-tion 8 (a) (1) of the Act.On February 24, 1964, Respondent posted a notice on its bulletin board, bearingO'Hara's signature as personnel director, advising the employees that Respondenthad been informed "that certain individuals [were] to act as so-called `in-plantorganizers."'The notice further notified the employees that there was to be "nosolicitation or discussion of union activity . . . on companytime,-thisincludesbreak time,[and that] anyone violating these rules [would] be subject to imme-diate discharge."[Emphasis supplied.]The notice was still posted at the time ofthe hearing herein.O'Hara testified that in January 1964 he received a communication from Local25 listing the names of employees who were to act as in-plant organizers.Hefurther testified that because there was "very decided, increased union activity"thereafter, and because supervisors complained that employees were "not getting2Unless otherwise specified, all references to dates hereafter are to the year 1963.a The findings in this paragraph are based on the Board's official records in Case No.14-RC-4678 of which I have taken official notice.770-076-65-vol. 149-28 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDback to their work stations on time" and were being "bothered trying to get themto sign cards," Respondent decided "to restrict this activity during the breakperiod."Almost from the time of the enactment of the Wagner Act in 1935, "the Boardhas held, with court approval, that an employer may in the normal situation makeand enforce a rule forbidding his employees to engage in such union solicitationduring working time, but that a broad rule banning such activity during non-working time is presumptively invalid.Peyton Packing Co., Inc.,49 NLRB 828,843, cited with approval inRepublic Aviation Corporation v. N.L.R.B.,324 U.S.793, 803."Stoddard Quirk Manufacturing Co.,138NLRB 615, 617. Thoughthe Board has recognized limited exceptions to this doctrine, no credible, probativeevidence was offered herein of special circumstances warranting a departure fromthe broad rule enunciated above.On the other hand, O'Hara admitted that one ofthe reasons for the rule was that employees were "being bothered trying to getthem to sign cards."Though Respondent in its brief states that since the close of the hearing it "haspublished a revised rule which does not prohibit solicitation during nonworkingtime," the fact nevertheless remains that for a period of at least 1 or 2 months theemployees were under a threat of discharge for engaging in an activity protectedby the Act. I therefore conclude that by maintaining the rule during such period,Respondent violated Section 8 (a) (1) of the Act.The Termination of Jerry JacksonJackson began working for Respondent at the St. Louis plant in October 1958as a helper in the paint shop.After a period of 4 to 5 months, he was transferredto the tubing department.Thereafter, he progressed and was reclassified succes-sively as a machine operator's helper, machine operator, and samplemaker, in whichlast classification he was engaged until transferred to Trenton as a setup man.Hereceived a raise of pay in all these changes in classification.Sometime in March 1963, David Welsh, Jr., Respondent's vice president, toldJackson that Respondent was opening a new plant in Trenton, Illinois, on July 1and that he would like to have Jackson transferred to the new plant which wouldinvolve "a big raise and a big advancement."Welsh further told him that hewould have to move to Trenton, a distance of about 34 miles from where Jacksonwas living in St. Louis, and Jackson agreed to do so."Just before" the transfer was to be made effective, Jackson asked Welsh what hisnew wage would be and was informed that he would receive $1.80 an hour, anincrease of 20 cents over what he was earning in St. Louis. Jackson expresseddisappointment at the size of the increase because, if he moved to Trenton, his wifewould have to quit her job in St. Louis.Accordingly, he told Welsh that he didnot think he would move to Trenton, nor did he do so. Instead he commuted backand forth between his home and Trenton every day of his employment at Trentonuntil on or about October 4, when his services were terminated in the mannerhereafter detailedAt an otherwise undisclosed date early in September, Jackson's wife "called in"to report that he was sick and would not report for work. Jackson admitted atthe hearing that the excuse given was a false one and that instead of being illhe went on an urgent visit to his brother.When he reported for work the follow-ingmorning he was suspended indefinitely by O'Hara who had been advisedearlier that the assigned reason for the absence was untrue.When Jackson ap-peared at the Board hearing in Case No. 14-RC-4678 on September 9, DavidWelsh told him to return to work on the following day and that it was because hehad lied about his absence that "they had to make an example of him."Because of a shortage of equipment that existed at Trenton prior to October 1,Respondent found it necessary to operate a night shift.When additional equip-ment became available on or about October 1, Respondent decided to eliminate theentire night shift thereby releasing, among others, the services of Ivan Sancoucie,the night shift setup man, and assigned him to the same job on the Trenton dayshift.David Welsh testified, and I credit his testimony, that Respondent had no needfor two setup men on the Trenton day shift, and because Sansoucie had greaterseniority, and Jackson had twice requested that he be transferred back to St. Louisbecause of the distance he had to drive, Welsh instructed O'Hara to transfer Jack-son to the St. Louis plant as a helper on the Mize-O-Matic punch press machine, WELSH CO.419the only available job at the wage Jackson was receiving at Trenton.O'Haraadvised Jackson of the transfer on October 3 and told him there would be noreduction in pay.At about 7:30 a in. on Friday, October 4, when Jackson reported at the St. Louisplant,O'Hara accompanied him to William Teer, foreman of the punch pressdepartment, who, in turn, instructed him to work as a helper to Harold Cheatham,the operator of the Mize-O-Matic punch press, the largest such press at the St.Louis plant.After being at the machine for but a few minutes, Jackson toldCheatham he did not intend to be downgraded "and do the flunky work, he wasgoing to quit."As he was leaving his post, he encountered Teer and also toldhim that "he was quitting, he didn't need the work that bad."Teer ordered himto report to O'Hara where Jackson told that official he did not "intend to do thatjob."When O'Hara told him it was the only job available at the rate he wasreceiving, Jackson replied that he did not intend to take a cut in pay, did not intendto take the job assigned to him, and "that he was leaving."Before departing, heasked O'Hara to try to find something else for him and stated he would call toascertain if a better job was available.He called O'Hara on the following Mon-day at which time he was informed that no other job at his last rate of pay wasavailable.Itisnot claimed that Jackson made any further contact withRespondent.It is the contention of the General Counsel, as alleged in the complaint, thatRespondent constructively discharged Jackson on October 4 "by assigning him toa disagreeable and more arduous job" because he engaged in union activity.Re-spondent, on the other hand, contends, that Jackson quit his job and that histransfer had nothing to do with any union activity.On the entire record, and myobservation of the demeanor of the witnesses involved, I conclude that the GeneralCounsel has not established by a preponderance of the evidence either (1) thatJackson was transferred to a job so "disagreeable and more arduous" as to bringabout his decision to quit thereby constituting his constructive discharge, or (2)that the transfer was imposed because of his union activity.The only evidence offered in support of (1) immediately above, other thanJackson's observation to O'Hara that he "thought [he] deserved a better job thanthat," was his testimony that the Mize-O-Matic "was too noisy, . . . it sounded likedynamite going off."The question of whether or not Jackson "deserved a betterjob" is not for either Jackson or the Board to decide. "The rule has often beenannounced that an employer has the right to discharge an employee for goodreason, bad reason, or no reason, absent'discrimination, . . . and the employer hasthe same rightinassigningitsemployees. . . . [Work] assignments [are]matters peculiarly within the prerogative of management, and its reasonable busi-ness decision is of no legitimate concern either of the Board or the courts."SteelIndustries, Incorporated v. N.L.R.B.325 F. 2d 173 (C.A. 7).In any event, I am not convinced that the proffered job as helper on the Mize-O-Matic was so "disagreeable and more arduous" as to justify Jackson's refusal toaccept the new assignment.4Though the Mize-O-Matic made more noise while inoperation than the other machine presses, Jackson, while previously employed at theSt.Louis plant, had worked "close" to that machine.Cheatham the operator oftheMize-O-Matic, apparently withstood its noise for "about 10 years" and neverhad any difficulty with other helpers who were engaged with him on that machine.Even if it be assumed,arguendo,that Jackson'snew assignmentwas to a job so"disagreeable and more arduous" as to characterize the transfer as a constructivedischarge, I am not persuaded that the action was imposed because of his unionactivities.Not only was there a dearth of evidence with respect to the extent ofhis union activity and that Respondent had knowledge thereof,5 but the testimonyisundisputed that sound economic reasons required the elimination of the job ofone setup man and that Sansoucie'.s seniority entitled him to the only remaining jobin that classification. In that state of affairs, Respondent could have completely4At the State unemployment compensation hearing, Jackson was denied relief on theground that lie left work without good cause6 Jackson admitted he never told anyone in management that he was interested in theUnion, and that he was "rather quiet about the whole thing." Indeed, his only unionactivity was to secure Sansoucie's signature to a card designating Local 6 as collective-bargaining representative. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDterminated Jackson's employment.Not only did Respondent refrain from doingso, but because Jackson had complained about being required to drive68mileseach day from and to St. Louis, Respondent offered him the only available job inSt.Louis.And, though the wage classification of the helper's job at St. Louis waslower than that which Jackson enjoyed as a setup man at Trenton, he was told thathe would suffer no loss in pay.The sum of all these circumstances cannot lead to,indeed, they foreclose a finding of discrimination.And when there is added tothis record testimony my appraisal of the trust-worthiness of Jackson's testimonybased on his demeanor while testifying,6 I am unhesitatingly led to the conclusionthat the General Counsel has not established by a preponderance of the evidencethatJacksonwas constructively discharged for the reasons alleged in thecomplaint.The Layoff of Norma RichardsRichards has been employed by Respondent for approximately 12 years as asewing machine operator at the St. Louis plant. Except for complaints hereafterdiscussed, her work performance was satisfactory.Nevertheless, the entire recordand my observation of the demeanor of Richards and Dorothy Richter, her super-visor, convinces me that there was a seriously strained relationship between thetwo women brought about by Richter's opinion that Richards had otherwiseconducted herself improperly and had violated' Respondent's working rules.?Among these rules was one establishing two 10-minute break periods, one at10 a.m. and another at 2:15 p.m., "eating and drinking beyond thosetimes isprohibited."Richards testified that at about 1:40 p.m. on January 22, 1964, she left her work,went to a drinking fountain to get some water to take with her medicine, and thenproceeded to the ladies' room.As she left that room, Richter asked what she wasdoing there.Not receiving a satisfactory reply, Richter "got mad" and told herthat he would report the incident to David WelshRichards replied that it wouldnot be necessary for her to do so because she intended to do so herself, stating she"hadn'tdone anything wrong." She also added "that no one could make[her]sit.nine hours a day without moving, that would kill a person,"whereupon Richter told her that if she "had any idea of continuing to go to therestroom or getting water that [she] just might as well pack [her] junk and leaveright then and there."Richards further testified that the incident made her "awful nervous" and that byreason thereof, at about 3.50 p in., she asked Richter for a pass authorizing her toleavework at that time.Richter a$ed where she was going and Richardsreplied that she was going home.When Richter refused to give her a pass forthat purpose, Richards "told her to put on [the pass] that [she was] going toa dentist."Richter asked whether she was actually going to a dentist andRichards replied she had no intention of doing so. She added, however, that shewas a "nervous wreck," was going home, and "was not going to sit there and sewthe hell out of [her] finger like [she] had back in May."Richards then went to the floor below, where her husband worked, to get thekeys to their car. In company with her husband, she proceeded to O'Hara's officewhere Richter also arrived a few minutes later.Richter appeared to O'Hara to be"quite agitated" and asked that she give him "her story."Richter stated thatRichards "had consistently refused to observe the break periods, that she would eatand drink at her machine, that she would go to the dressing room shortly beforeher break,.was just generally not following, observing the time in the breakperiods."After a brief discussion, O'Hara suspended Richards for the following 2working days of that week and instructed her to return to work at 7:30 a.m. onthe followingMonday. It is thissuspensionwhich the General Counselallegeswas imposed because of her union activity.On the entire record I find and conclude that the General Counsel has notestablished by a preponderance of the evidence that Richards was suspended for thereasons alleged in the complaint.The only evidence in the recordsuggestingthatRichards was engaged in union activity pertained to an incident which alsooccurred on January 22, 1964. She testified that during the noon lunch period onthat day, another machine operator told her that "the Union was going to try toget backin,orhave an election," and asked her if she wanted two cards. Rich-6 Jackson displayed an offensive, cocky attitude which gave use the distinctimpressionthat he believed that workassignmentscould be made only with hisconsent.4 See Respondent'sExhibits nos. 1-5, inclusive. TRUCK DRIVERS& HELPERS LOCAL UNION 728, ETC.421ards took the two cards and, after eating her lunch, placed the cards underneaththe cushion of her chair at her machine.However, the record is devoid of anyevidence that Richter or anyone in behalf of management saw or was aware ofthis incident.Except for this, Richards admitted that before she took the twocards, above mentioned, on January 22, 1964, she "had nothing to do with theUnion whatsoever." 8By reason of all the foregoing I conclude that the General Counsel has notestablished by a preponderance of the evidence that Richards was suspended or laidoff on January 22 for the reasons alleged in the complaint and will thereforerecommend that the allegations pertaining thereto be dismissed.IV.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend the customary cease and desist order and the affirmative reliefconventionally ordered in cases of this nature and designed to effectuate the poli-cies of the Act.CONCLUSIONS OF LAW1.By interrogating its employees about union activity in its plant Respondentviolated Section 8 (a) (1) of the Act.2.By posting a notice prohibiting its employees from engaging in unionactivities during their break time, and by threatening them with discharge if theydid so, Respondent interfered with, restrained, and coerced its employees in rightsguaranteed by Section 7 of the Act, thereby violating Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.4.The Respondent did not violate Section 8 (a) (1) or (3) of the Act by transfer-ring Jerry Jackson from the Trenton plant to the job of helper on the Mize-O-Matic machine at the St. Louis plant and did not thereby cause the termination ofhis employment.5.Respondent did not violate Section 8(a)(1) or (3) of the Act by laying offor suspending Norma Richards for two days on January 22, 1964.[Recommended Order omitted from publication.]BEven if it be assumed,arguendo,that Respondent was aware that Richards acceptedand hid the two union cards, I am not persuaded that Respondent suspended her for thatreason.Were I required to find that Respondent had knowledge of this incident, I wouldnevertheless find that she was not suspended for that reason. Instead, I would find thather suspension was brought about for the reasons stated to O'FIara by Richter as heretoforedetailed.Truck Drivers and Helpers Local Union No. 728 InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of AmericaandBrown Transport Corp.Case No.10-CC-510.October 30, 1964SUPPLEMENTAL DECISION AND ORDEROn September 16, 1963, the Board issued its Decision and Order inthe above entitled proceeding, dismissing the complaint.'On July 9,1964, the Court of Appeals for the Fifth Circuit issued its decision,setting aside the Board's order and remanding the case for the entryof an "appropriate injunctive order against Local 728."1144 NLRB 590.149 NLRB No. 35.